Decision of the Special Term and interlocutory judgment modified by striking from the former the words, “ and in default thereof plaintiffs are entitled to a final judgment herein for the relief demanded in the complaint;” and from the latter the words, “ and in default thereof the plaintiffs shaU have final judgment herein for the relief demanded in the complaint;” and by substituting in each in place thereof the words, “ and in default thereof plaintiffs may have interlocutory judgment directing that their accounts as trustees be taken and judicially settled, and that the question as to the right of plaintiffs to the further relief demanded in the complaint be reserved until final judgment,” and as so modified affirmed, without costs of this appeal to either party, with leave to the defendants to plead over within twenty days, if so advised. A11 concurred.